SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORTOF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July 2014 Commission File Number: 001-36349 MediWound Ltd. (Translation of registrant’s name into English) 42 Hayarkon Street Yavne, 8122745 Israel (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FxForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. YesoNox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): EXPLANATORY NOTE On July 16, 2014, MediWound Ltd. issued a press release entitled “MediWound Announces NexoBrid Marketing Approval from Israeli Ministry of Health” A copy of this press release is furnished as Exhibit 99.1 herewith. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MEDIWOUND LTD. Date: July 16, 2014 By: /s/Sharon Malka Name: Sharon Malka Title: Chief Financial Officer 3 EXHIBIT INDEX Exhibit Description Press release dated July 16, 2014 titled “MediWound Announces NexoBrid Marketing Approval from Israeli Ministry of Health”. 4
